Citation Nr: 0305029	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, reopened in 
this decision, and entitlement to service connection for 
PTSD, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980, and from February 1981 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Concurrently with this decision, the Board is sending a 
letter to the veteran informing him of the impact of the 
Veterans Claims Assistance Act of 2000 on his claims for 
service connection for PTSD, and service connection for an 
acquired psychiatric disorder other than PTSD (reopened in 
this decision).  After providing you this notice and 
reviewing your response to the notice, and conducting 
additional appropriate development, if any, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In January 1988, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder; the 
veteran received notice of this decision in January 1988.
 
2.  Since the January 1988 Board denial of the claim for 
service connection for an acquired psychiatric disorder, 
evidence was submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The January 1988 Board determination that denied a claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence submitted since the January 1988 Board decision 
denying service connection for an acquired psychiatric 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens the claim for service 
connection for an acquired psychiatric disability other than 
PTSD.  There is no prejudice to the veteran in adjudicating 
the claim to this extent, in the absence of any denial of any 
benefit sought on appeal, without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

In January 1988, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder, on 
the grounds that the veteran had only a personality disorder 
during service, and that evidence did not demonstrate an 
acquired psychiatric disorder during service or within one 
year after service.  The record includes documentation that 
the Board sent the veteran notice of this decision in January 
1988.  The Board decision is final.  38 U.S.C.A. § 7104 (West 
2002).  The Board decision was the last final denial of the 
claim.

Since that time, the RO has received new evidence to include 
a March 1993 statement from a physician, based on his 
treatment of the veteran beginning in 1988.  This physician 
opined that the veteran had an acquired psychiatric 
disability relating back to when he was in the military 
service.  His diagnoses were schizophrenia and PTSD.  The 
record also includes new VA reports of treatment and 
hospitalization for psychiatric disability as recently as 
March 2000.  The evidence received was not previously before 
agency decisionmakers and bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled (which includes 
records of in-service psychiatric treatment and diagnoses of 
personality disorder, and records of VA psychiatric 
hospitalization beginning in February 1984) is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, it is new and material evidence.  
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West. 2002);  38 C.F.R. § 3.156 (2002).


ORDER

The application to reopen a claim for service connection for 
an acquired psychiatric disorder other than PTSD is granted.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

